Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       11-JUL-2022
                                                       01:05 PM
                                                       Dkt. 17 ODAC

                         SCWC-XX-XXXXXXX

         IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                       GMAC MORTGAGE, LLC,
                 Respondent/Plaintiff-Appellee,

                               vs.

             WAYNE NOELANI TOM; COLEEN ETSUKO TOM,
               Respondents/Defendants-Appellees,

                               and

                    JOYCELYN WANDA UNCIANO,
                Petitioner/Defendant-Appellant,

                               and

CITIFINANCIAL, INC. 221, LLC, fka ASSOCIATES FINANCIAL SERVICES
 COMPANY OF HAWAII, A DELAWARE LIMITED LIABILITY COMPANY; STATE
 OF HAWAIʻI, DEPARTMENT OF HUMAN SERVICES; FIRST HAWAIIAN BANK,
fka FIRST INTERSTATE BANK OF HAWAII; CURT DUKE PRATT AND JUDITH
HILOKO PRATT; UNITED STATES OF AMERICA; DIRECTOR, DEPARTMENT OF
                   TAXATION, STATE OF HAWAIʻI,
                Respondents/Defendants-Appellees.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1CC031001029)

      ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)
          Petitioner/Defendant-Appellant Joycelyn Wanda
Unciano’s Application for Writ of Certiorari filed on May 31,
2022, is rejected.
          DATED:   Honolulu, Hawaiʻi, July 11, 2022.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd W. Eddins




                                 2